Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00674-CV

                  IN RE KINGDOM CARGO, LLC and Almaguer Livian Izaguirre

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On October 3, 2019, relators filed a petition for writ of mandamus asserting the trial court

erred by striking their expert’s counter-affidavits and testimony. In their prayer for relief, relators

asked this court to direct the trial court to (1) vacate its September 13, 2019 order granting the real

party in interest’s motion to strike and (2) enter an order denying the real party in interest’s motion

to strike. This court stayed the November 4, 2019 trial setting and requested a response from the

respondent and the real party in interest.

           During an October 22, 2019 hearing before the trial court, the real party in interest stated

in open court, on the record, that she agreed to withdraw her objections and motion to strike the




1
 This proceeding arises out of Cause No. DC-17-18, styled Ashley Anais Regalado v. Almaguer Livan Izaguirre, et
al., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Baldemar Garza presiding.
                                                                                       04-19-00674-CV


expert. The real party in interest then filed a motion asking this court to reconsider the stay on the

ground that the issue before this court was now moot, and relators responded.

       After reviewing the transcript of the hearing at which the real party in interest withdrew

her objections, we conclude relators obtained the relief requested. Therefore, we dismiss relators’

petition for writ of mandamus as moot.

                                                   PER CURIAM




                                                 -2-